159 Ga. App. 138 (1981)
282 S.E.2d 755
GRAYSON
v.
THE STATE.
62203.
Court of Appeals of Georgia.
Decided July 1, 1981.
J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Assistant District Attorneys, for appellee.
QUILLIAN, Chief Judge.
The defendant appeals after having been found guilty of two counts of robbery. Held:
*139 1. It is contended that the trial court erred in denying defense counsel's motion for a mistrial based on the assertion that the prosecution sought by impermissible means to place the defendant's character in issue. After objection and motion for mistrial was made to a question propounded by the State's attorney the prosecution withdrew the question and the trial judge instructed the jury to disregard and not consider such question. No further objection, request for instructions or motion for mistrial was made.
"The trial court has a broad discretion in passing on motions for mistrial, and its ruling will not be disturbed by the appellate courts unless it appears that there has been a manifest abuse of discretion and that a mistrial is essential to the preservation of the right to a fair trial. Gassaway v. State, 137 Ga. App. 653, 657 (224 SE2d 772); Jones v. State, 128 Ga. App. 885, 886 (198 SE2d 336). Where a motion for mistrial is made on the ground of inadmissible matters being placed before the jury, the corrective measure to be taken by the trial court also is largely a matter of discretion, and where proper corrective measures are taken and there is no abuse of that discretion, the refusal to grant a mistrial is not error." Bradham v. State, 148 Ga. App. 89, 94-95 (250 SE2d 801). Moreover, "where the trial judge gives corrective instructions and thereafter counsel fails to request further instruction or renew his motion for mistrial, an enumeration addressed to such ground is without merit." Chandler v. State, 143 Ga. App. 608, 609 (2) (239 SE2d 158). Accord, Blair v. State, 245 Ga. 611 (2) (266 SE2d 214).
2. The evidence, when considered in a light most favorable to the State, was sufficient so that a rational trier of fact could have found proof of the defendant's guilt beyond a reasonable doubt.
Judgment affirmed. McMurray, P. J., and Pope, J., concur.